NUMBER 13-16-00492-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


DAVID ALTON LEACH, JR.,                                                     Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                  On Appeal from the 139th District Court
                       of Hidalgo County, Texas.


                         ORDER OF ABATEMENT
 Before Chief Justice Valdez and Justices Rodriguez and Benavides
                          Order Per Curiam

      Appellant, Jesus Roberto Martinez, filed a notice of appeal with this Court from his

conviction in trial court cause number CR-5101-15-C. The judgment signed on January

12, 2016 indicates sentence was imposed on January 12, 2016. Appellant’s counsel has
filed a docketing statement that states sentence was imposed on June 2, 2016. The

docket sheet reflects a hearing was held on June 2, 2016. According to the trial court

clerk, the original judgment was signed by the trial court on January 12, 2016, but

defendant was not sentenced at that time. Appellant filed a notice of appeal on June 23,

2016.

        Accordingly, we now abate the appeal to the trial court for a determination

regarding the date sentence was imposed. The trial court shall issue findings of fact and

conclusions of law regarding the date that sentence was imposed, and, if the date shown

on the judgment is incorrect, to reflect the change in a corrected judgment. These

documents should be forwarded to the Clerk of this Court in a supplemental record within

twenty-one days from the date of this order.

        It is so ORDERED.

                                               PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed this
the 21st day of October, 2016.




                                           2